DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 12 August 2022 has been entered and considered. Claims 1, 4-7, and 10-12 have been amended. Claims 2-3 and 8-9 have been canceled. Claims 13-17 have been added. Claims 1, 4-7, and 10-17, all the claims pending in the application, are rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Amendment
Claim Rejections - 35 USC § 112
In view of the amendments to claims 1, 6, 7, and 12 and the cancellation of claims 2 and 8, the rejections under 35 USC 112 are withdrawn. 

Prior Art Rejections
On pages 9-10 of the Amendment, Applicants contend that Johnson does not teach or suggest “a multi-condition light camera” using “at least two forms of conditioned light” or using “a plurality of lighting conditions”, as recited in independent claims 1, 7, and 13. In support of this argument, Applicants assert that Johnson teaches the use of one modality of imaging (“transmitted light imaging”) for acquiring the claimed first plurality of images. Applicants then point to portions of the reference which disclose the use of brightfield images as training images acquired by the transmitted light imaging, and conclude that only this single form of conditioned light is used. The Examiner respectfully disagrees with this characterization of Johnson and submits that the reference does indeed teach the limitations in question. 
Throughout the reference, Johnson discloses the use of images captured by transmitted light imaging under varying light conditions as the unlabeled images used for training the convolutional neural network:
“Examples of the transmitted light imaging include bright-field imaging, darkfield imaging, and differential interference contrast (DIC) imaging.” ([0039]; emphasis added).

“The unlabeled imaging modality may include transmitted light imaging, such as bright-field microscopy, darkfield microscopy, differential interference contrast (DIC) imaging, and may also include Dodt microscopy, electron microscopy, radiography, array tomography, and/or the like.” ([0043]; emphasis added).

“In an embodiment, the second set of 3D microscopy images may have been captured with transmitted light using, e.g., Kohler illumination. In an embodiment, each of the second set of 3D microscopy images is at least one of a brightfield image, a darkfield image, or a differential interference contrast (DIC) image. In an embodiment, the sub-cellular structures to which method 300 is applied may include structures (e.g., mitochondria) having a lipid envelope, which may exhibit a different refractive index than its surrounding. As stated above, the second set of 3D microscopy images do not include any fluorescence labeling. More specifically, the second set of 3D microscopy images may have been captured from the plurality of tissue samples before any fluorescent markers were applied to those tissue samples.” ([0062]; emphasis added).

	Johnson clearly contemplates that the unlabeled images captured by the “transmitted light imaging” for use in training the model include brightfield images, as acknowledged by the Applicants, and further include darkfield images, DIC images, and the like. Different forms of conditioned light are used to capture each of darkfield images, DIC images, and brightfield images. Thus, Johnson does indeed disclose capturing the claimed first plurality of images “using at least two forms of conditioned light” or “a plurality of lighting conditions”, contrary to Applicants’ assertions. 

On pages 10-12 of the Amendment, Applicants assert that Hayashi fails to teach or suggest capturing the claimed first plurality of images “using at least two forms of conditioned light” or “a plurality of lighting conditions”. However, as discussed above, Johnson is relied upon for teaching these features. 

For all the foregoing reasons, the prior art rejections are maintained. The Examiner proposes amending the independent claims to further define the forms of conditioned light in order to distinguish over Johnson. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 13, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0384047 to Johnson et al. (hereinafter “Johnson”).
As to independent claim 1, Johnson discloses a method for generating an image (Abstract and [0041, 0049] discloses that Johnson is directed to utilizing a trained convolutional neural network to convert an image obtained by a second imaging modality having an imager (e.g., brightfield/darkfield image) into an image that predicts how the structures in the image would appear if it had instead been captured using a first imaging modality (e.g., fluorescence image) comprising: acquiring a first plurality of images of at least one training object by a multi-condition light camera using at least two forms of conditioned light ([0039-0043, 0062] disclose acquiring a plurality of unlabeled images of structures in a tissue sample, the unlabeled images being acquired by a microscope under different forms of conditioned light including brightfield images, darkfield images, differential interference contrast (DIC) images); acquiring a second plurality of images of the at least one training object using an imaging device, the second plurality of images having additional information relative to the first plurality of images ([0039-0043] disclose acquiring a plurality of images using a fluorescence imaging modality, the fluorescence images including fluorescence markers used to tag the structures, the fluorescence markers being additional information not included in the unlabeled images); training a machine learning model, using the first plurality of images and the second plurality of images, to extract the additional information ([0039-0043, 0056] disclose using the unlabeled images and the labeled fluorescence images to train the convolutional neural network to learn the association between the unlabeled and labeled images and thereby predict how the structures in the unlabeled image would appear if it had instead been captured by the modality used to capture the labeled images (i.e., fluorescence imaging)); developing an image reconstruction process, using the machine learning model, to receive a selected image of an object obtained by the multi-condition light camera and to generate an output image including the additional information; obtaining the selected image of a new object by the multi-condition light camera; and generating, from the obtained selected image of the new object, using the image reconstruction process, a selected output image including the additional information ([0039-0043, 0056-0064] discloses that the trained model is used to receive a brightfield image, darkfield image, DIC image, or the like, captured by the microscope and to generate an output image that predicts how the structures in the input image would appear if they had been captured by fluorescence imaging; since the output image include fluorescence markers that don’t appear in the input image, the output image includes additional information and is a result of an image reconstruction process performed by the trained convolutional neural network). 

As to independent claim 7, Johnson discloses a system for generating an image (Abstract and [0041, 0049] discloses that Johnson is directed to utilizing a trained convolutional neural network to convert an image obtained by a second imaging modality having an imager (e.g., brightfield/darkfield image) into an image that predicts how the structures in the image would appear if it had instead been captured using a first imaging modality (e.g., fluorescence image) comprising: a multi-condition light camera adapted to capture an image of an object using at least two forms of conditioned light ([0039-0043, 0062] disclose acquiring a plurality of unlabeled images of structures in a tissue sample, the unlabeled images being acquired by a microscope under different forms of conditioned light including brightfield images, darkfield images, differential interference contrast (DIC) images); an imaging device ([0039-0043] disclose acquiring a plurality of images using a fluorescence imaging modality); and a computer system comprising a processor, memory accessible by the processor, and computer program instructions and data stored in the memory so as to enable the processor to implement ([0048] discloses a processor, memory and computer-executable instructions stored in the memory which, when executed, perform the disclosed algorithm): acquiring a first plurality of images of at least one training object by the multi- condition light camera using at least two forms of conditioned light ([0039-0043, 0062] disclose acquiring a plurality of unlabeled images of structures in a tissue sample, the unlabeled images being acquired by a microscope under different forms of conditioned light including brightfield images, darkfield images, differential interference contrast (DIC) images); acquiring a second plurality of images of the at least one training object by the imaging device, the second plurality of images having additional information relative to the first plurality of images ([0039-0043] disclose acquiring a plurality of images using a fluorescence imaging modality, the fluorescence images including fluorescence markers used to tag the structures, the fluorescence markers being additional information not included in the unlabeled images); training a machine learning model, using the first plurality of images and the second plurality of images, to extract the additional information ([0039-0043, 0056] disclose using the unlabeled images and the labeled fluorescence images to train the convolutional neural network to learn the association between the unlabeled and labeled images and thereby predict how the structures in the unlabeled image would appear if it had instead been captured by the modality used to capture the labeled images (i.e., fluorescence imaging)); developing an image reconstruction process, using the machine learning model, to receive a selected image of an object obtained by the multi-condition light camera and to generate an output image including the additional information; obtaining the selected image of a new object by the multi-condition light camera; and generating, from the obtained selected image of the new object, using the image reconstruction process, a selected output image including the additional information ([0039-0043, 0056-0064] discloses that the trained model is used to receive a brightfield image, darkfield image, DIC image, or the like, captured by the microscope and to generate an output image that predicts how the structures in the input image would appear if they had been captured by fluorescence imaging; since the output image include fluorescence markers that don’t appear in the input image, the output image includes additional information and is a result of an image reconstruction process performed by the trained convolutional neural network which is an artificial intelligence model). 

As to independent claim 13, Johnson discloses a system for creating artificial images (Abstract and [0041, 0049] discloses that Johnson is directed to utilizing a trained convolutional neural network CNN to convert an image obtained by a second imaging modality having an imager (e.g., brightfield/darkfield image) into an image that predicts how the structures in the image would appear if it had instead been captured using a first imaging modality (e.g., fluorescence image), the predicted image being an artificial one created by the trained CNN) comprising: a multi-condition light camera adapted to output a plurality of lighting conditions and to capture an image using the plurality of lighting conditions ([0039-0043, 0062] disclose acquiring a plurality of unlabeled images of structures in a tissue sample, the unlabeled images being acquired by a microscope under different forms of conditioned light including brightfield images, darkfield images, differential interference contrast (DIC) images); an image acquisition device, wherein an image acquired by the image acquisition device has additional information compared to the image acquired by the multi-condition light camera ([0039-0043] disclose acquiring a plurality of images using a fluorescence imaging modality, the fluorescence images including fluorescence markers used to tag the structures, the fluorescence markers being additional information not included in the unlabeled images); a computer; the multi-condition light camera, the image acquisition device, and the computer configured together to perform a method ([0048] discloses a processor, memory and computer-executable instructions stored in the memory which, when executed, perform the disclosed algorithm based on the obtained images) comprising: acquiring a first plurality of training images of an object by the multi-condition light camera, wherein the object is illuminated by the plurality of lighting conditions ([0039-0043, 0062] disclose acquiring a plurality of unlabeled images of structures in a tissue sample, the unlabeled images being acquired by a microscope under different forms of conditioned light including brightfield images, darkfield images, differential interference contrast (DIC) images); acquiring a second plurality of training images of the object by the image acquisition device ([0039-0043] disclose acquiring a plurality of images using a fluorescence imaging modality, the fluorescence images including fluorescence markers used to tag the structures, the fluorescence markers being additional information not included in the unlabeled images); training, at the computer, a machine learning model, using as training data the first plurality of images of the object and the second plurality of images of the object, to develop an image reconstruction process ([0039-0043, 0056] disclose using the unlabeled images and the labeled fluorescence images to train the convolutional neural network to learn the association between the unlabeled and labeled images and thereby predict how the structures in the unlabeled image would appear if it had instead been captured by the modality used to capture the labeled images (i.e., fluorescence imaging)), wherein the image reconstruction process takes a selected image of the object acquired by the multi-condition light camera and outputs an artificial image of the selected object, wherein the artificial image mimics the image which the image acquisition device would have taken of the object; acquiring an image of a new object by the multi-condition light camera; generating an artificial image of the new object by applying the image reconstruction process to the image of the new object acquired by the multi-condition light camera ([0039-0043, 0056-0064] discloses that the trained model is used to receive a brightfield image, darkfield image, DIC image, or the like, captured by the microscope and to generate an output image that predicts how the structures in the input image would appear if they had been captured by fluorescence imaging; since the output image include fluorescence markers that don’t appear in the input image, the output image includes additional information and is a result of an image reconstruction process performed by the trained convolutional neural network which is an artificial intelligence model); and displaying the artificial image of the new object to a user ([0048] discloses a display device for displaying the images).

As to claim 16, Johnson further discloses that the multi-condition light camera comprises a conventional camera ([0046-0047] discloses that the image capture device is a light microscopy microscope which reads on the broadest reasonable interpretation of a conventional camera). 

As to claim 17, Johnson further discloses that the acquisition device comprises at least one of a planar imaging device, a 3D imaging device, a tomography device, an x-ray device, a magnetic resonance imaging device, a confocal laser scanning microscope, an optical coherence tomography device, an ultrasound device, an adaptive optics device, a fluorescence imaging device, a functional magnetic resonance imaging device, an angiography device, visual function testing device, a perimetry device or a functional imaging device ([0049] of Johnson discloses that the fluorescence images are captured by a fluorescence imaging system). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of U.S. Patent Application Publication No. 2011/0052038 to Hayashi et al. (hereinafter “Hayashi”).
As to claim 4, Johnson does not expressly disclose that the multiple forms of conditioned light comprise at least two of visible light, infrared light, or ultraviolet light, and the light has been filtered or conditioned using at least one of a wavelength filter, a color filter, a polarity, a polarization filter, an intensity filter, a directionality filter, light shaping, and light beam directing.
Hayashi, like Johnson, is directed to capturing brightfield images and darkfield images (Abstract). Hayashi discloses that light is emitted from a white-light source 21, reflected by a reflection mirror, and shined on a tissue slice via bright-field filter 23 and objective lens 24 ([0061-0062]). Hayashi further discloses that the dark-field images are captured using ultraviolet light ([0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to capture the brightfield images using visible light redirected by a mirror and filtered by a bright-field filter 23 and objective lens 24 and to capture the darkfield images using ultraviolet light, as taught by Hayashi, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to obtain clear bright-field images.

As to claim 5, the proposed combination of Johnson and Hayashi further teaches that the advanced imaging device comprises at least one of a planar imaging device, a 3D imaging device, a tomography device, an x-ray device, a magnetic resonance imaging device, a confocal laser scanning microscope, an optical coherence tomography device, an ultrasound device, an adaptive optics device, a fluorescence imaging device, a functional magnetic resonance imaging device, an angiography device, visual function testing device, a perimetry device or a functional imaging device ([0049] of Johnson discloses that the fluorescence images are captured by a fluorescence imaging system).

As to claim 6, the proposed combination of Johnson and Hayashi further teaches aligning, registering, and storing the first plurality of images and the second plurality of images ([0188] of Johnson discloses that the image pairs are aligned, registered and stored).

Claims 10-12 recite features nearly identical to those recited in claims 4-6, respectively. Accordingly, claims 10-12 are rejected for reasons analogous to those discussed above in conjunction with claims 4-6, respectively.

As to claim 14, the proposed combination of Johnson and Hayashi further teaches that the plurality of lighting conditions comprises at least one wavelength of light in the range of approximately 10 nm to approximately 1 mm ([0055] of Hayashi discloses that the dark-field images are acquired using ultraviolet light with a wavelength of 365 nm).

As to claim 15, the proposed combination of Johnson and Hayashi further teaches that the plurality of lighting conditions is achieved by using light that has been filtered using at least one of a wavelength filter, a color filter, a polarity filter, a polarization filter, an intensity filter, or a directionality filter (Fig. 1 and [0061-0069] disclose a variety of filters in the microscopy system including an excitation filter 28 which allows only light of a particular wavelength, an emission filter 30 which absorbs light and thereby filters light intensity, and mirrors 22 and 29 which can be interpreted as directionality filters). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663